                    Case 2:20-cv-00912-BJR Document 10 Filed 08/27/20 Page 1 of 3



 1

 2

 3

 4                                                                       Honorable Barbara J. Rothstein

 5                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7 DEVELOPERS SURETY AND INDEMNITY                           No. 2:20-cv-00912-BJR
   COMPANY,
 8                                                           DECLARATION OF ERIKA FLOYD IN
             Plaintiff,                                      SUPPORT OF PLAINTIFF’S MOTION
 9                                                           FOR SUMMARY JUDGMENT
         vs.
10                                                           NOTED FOR HEARING:
   ADAMS RESIDENTIAL CONTRACTING,                            FRIDAY, SEPTEMBER 18, 2020
11 INC.,

12                         Defendant.

13

14             I, Erika Floyd, declare the following:

15             1.          I am over eighteen years of age and am competent to make this declaration of my

16 own personal knowledge.

17             2.          I am a Senior Claims Analyst for Claims Resource Management, Inc. (CRMI), the

18 third party claims administrator for Developers Surety and Indemnity Company. In its capacity

19 as third party claims administrator CRMI has handled the claim submitted by Adams Residential

20 Contracting, Inc. at issue in this lawsuit, claim number CRMI 47122.                     I am the claims

21 representative that has handled this claim since its inception.

22             3.          Attached as Exhibit 1 is a true and accurate copy of policy number

23 BIS00019250-03 issued by Developers Surety and Indemnity Company to defendant Adams

24                                                                           FORSBERG & UMLAUF, P.S.
     Declaration of Erika Floyd in Support of                                        ATTORNEYS AT LAW
     Plaintiff’s Motion For Summary Judgment – 1                               901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                             SEATTLE, WASHINGTON 98164
                                                                              (206) 689-8500  (206) 689-8501 FAX
26   2734758 / 1310.0024
                    Case 2:20-cv-00912-BJR Document 10 Filed 08/27/20 Page 2 of 3



 1 Residential Contracting, Inc. (Adams), with effective dates of June 19, 2016 to June 19, 2017.

 2             4.          On August 19, 2019, CRMI received the first notice of this claim by email when

 3 defendant’s insurance broker reported Adams had been served with a Summons and Complaint

 4 in the underlying lawsuit giving rise to this matter. On August 20, 2019, I had a telephone

 5 conversation about the claim with Mr. Kevin Adams. After that conversation Mr. Adams and I

 6 exchanged emails about the claim process, which are attached as Exhibit 2.

 7             5.          On August 29, 2019, I sent a letter to Adams. A true and accurate copy of this

 8 letter is attached as Exhibit 3.

 9             6.          Attached as Exhibit 4 is a copy of the text of a letter I sent to Adams on

10 December 31, 2019. The original copy of this letter contained my signature, but the electronic

11 copy kept in my files does not. Exhibit 4 is identical to the letter sent to Adams except for the

12 absence of my signature.

13             I declare under the penalty of perjury of the laws of the State of California the above is

14 true and correct.

15             Signed and dated this ___ day of August, 2020 in Acton, California.

16

17                                                     Erika Floyd

18

19

20

21

22

23

24                                                                          FORSBERG & UMLAUF, P.S.
     Declaration of Erika Floyd in Support of                                        ATTORNEYS AT LAW
     Plaintiff’s Motion For Summary Judgment – 2                               901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                             SEATTLE, WASHINGTON 98164
                                                                              (206) 689-8500  (206) 689-8501 FAX
26   2734758 / 1310.0024
                    Case 2:20-cv-00912-BJR Document 10 Filed 08/27/20 Page 3 of 3



 1                                          CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the State of

 3 Washington that I am now and at all times herein mentioned, a citizen of the United States, a

 4 resident of the State of Washington, over the age of eighteen years, not a party to or interested in

 5 the above-entitled action, and competent to be a witness herein.

 6             On the date given below I caused to be served the foregoing DECLARATION OF

 7 ERIKA FLOYD WITH EXHIBITS on the following individual via the Court’s ECF system

 8 which will give notice to:

 9 Ms. Linda L. Foreman
   Foreman Sturm & Thede, LLP
10 5825 60th St. S.E.
   Snohomish, WA 98290-5104
11 Email: linda@foremansturm.com

12             SIGNED this 27th day of August, 2020 at Everett, Washington.

13

14                                                  s/ Denise Mary Pope
                                                    Denise Mary Pope
15

16

17

18

19

20

21

22

23

24                                                                        FORSBERG & UMLAUF, P.S.
     Declaration of Erika Floyd in Support of                                    ATTORNEYS AT LAW
     Plaintiff’s Motion For Summary Judgment – 3                           901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                         SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
26   2734758 / 1310.0024
